Citation Nr: 1636404	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, as secondary to service-connected acquired skin disorder.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2007 to December 2007 and from April 2011 to March 2012 with additional unverified periods of active duty for training (ACDUTRA) and INACDUTRA (inactive duty for training) in the U.S. Army National Guard.  Among other awards, the Veteran received the Afghanistan Campaign Medal with Two Campaign Stars and Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2015, the Board granted service connection for an acquired skin disorder and remanded the issue on appeal for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has claimed service connection for PTSD; however, the Board has recharacterized the scope of his mental health claim to broadly encompass all of the Veteran's reported symptoms and his diagnosed psychiatric disorders.  In addition, in a May 2015 statement, the Veteran asserted that his mental health condition has also deteriorated due to his service-connected acquired skin disorder.  Accordingly, the claim has also been recharacterized to incorporate the theory of entitlement based on secondary service connection that has also been asserted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Despite receiving two VA examinations in October 2012 and February 2016, there remains a dispute as to whether the Veteran has a current mental health diagnosis.  Available VA treatment records show that the Veteran has received multiple mental health diagnoses, including mood disorder not otherwise specified, unspecified anxiety disorder, and rule out PTSD.  At his October 2012 VA examination, the Veteran was diagnosed with adjustment disorder with mixed emotional features to include depression and anger.  At his February 2016 VA examination, the examiner did not diagnose a mental health disorder, stating that the Veteran did not meet the threshold stressor requirement for PTSD and exaggerated his symptoms during the evaluation, which made assigning any other mental health diagnosis subject to speculation.  

Nevertheless, the record includes various lay statements which describe how the Veteran exhibited a change in his mental health upon returning from his deployment in Afghanistan.  His ex-wife said the Veteran's mental health problems caused their marriage to end.  Symptoms were described that reportedly did not exist prior to the Veteran's deployment, including having limited control of his emotions, irritability, flared temper, yelling angrily, seeking fights, being sad and withdrawn, difficulty sleeping, constant pacing, and being on guard.  Two former employers, where the Veteran had held positions for no more than a couple of weeks, explained that the Veteran was a danger to the work environment.  One employer described an incident where the Veteran had become enraged over a minor issue and threatened physical injury upon a co-worker.  See May 2015 statements.  Overall, these statements suggest that the Veteran may have a mental health disorder; therefore, the conflicting medical evidence as to whether he has such a diagnosis must be resolved.  Accordingly, a remand is required to obtain another VA examination.  

Finally, the Board observes that the Veteran submitted a May 2015 VA treatment record, the February 2016 VA examiner cited to his review of 2015 VA treatment records, and the April 2016 supplemental statement of the case (SSOC) listed a review of all available electronic records until April 12, 2016.  The record only includes VA treatment records from June 2012 to December 2013.  As it appears that there are additional VA treatment records that have not been associated with the claims file, a remand to obtain and associate these records is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records, to include those VA treatment records from the Muskogee VA Medical Center (MC) from December 2013 to the present and from the Montgomery VAMC.  

2.  After completing the above, schedule the Veteran for a VA examination for his claimed acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND.  

After a review of the claims file, the examiner should respond to the following:

a.  Determine the psychiatric diagnoses the Veteran currently has or has had since June 2012.  

b.  For each psychiatric diagnosis identified pursuant to (a), is it at least as likely as not (50 percent probability or more) that the diagnosis is etiologically related to active service?  

c.  For each psychiatric diagnosis identified pursuant to (a), is it at least as likely as not that the psychiatric disability was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected acquired skin disorder?

In providing the above the opinions, the examiner should comment on the Veteran's prior mental health diagnoses.  

The examiner should consider the various lay statements describing the Veteran's behavior upon returning from deployment in Afghanistan.  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



